                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                     8:20CR33

       vs.
                                                                      ORDER
ROSE ELLEN POINTS,

                      Defendant.


       This matter is before the court on the motion of Assistant Federal Public Defender Jeffrey
L. Thomas and the Office of the Federal Public Defender to withdraw as counsel for the
defendant, Rose Ellen Points. (Filing No. 13). Jeffrey L. Thomas represents that the Office of the
Federal Public Defender has a conflict of interest in this matter. Jeffrey L. Thomas’ and the
Office of the Federal Public Defender’s motion to withdraw (Filing No. 13) is granted.
       Kristina B. Murphree, 11605 Miracle Hills Drive, Suite 300, Omaha, NE 68154, (402)
492-9800, is appointed to represent Kayla Marie Miller for the balance of these proceedings
pursuant to the Criminal Justice Act. Jeffrey L. Thomas shall forthwith provide Kristina B.
Murphree with the discovery materials provided the defendant by the government and such other
materials obtained by Jeffrey L. Thomas which are material to Rose Ellen Points’ defense.
       The clerk shall provide a copy of this order to Kristina B. Murphree and the defendant.

       Dated this 13th day of March, 2020.

                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
